COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Koontz
Argued at Salem, Virginia


PATRICK G. McCALL

v.       Record No. 0087-94-3                     OPINION BY
                                          JUDGE SAM W. COLEMAN III
COMMONWEALTH OF VIRGINIA,                        MAY 16, 1995
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 EX REL. BETH WARE

            FROM THE CIRCUIT COURT OF AMHERST COUNTY
                    J. Michael Gamble, Judge

          Stephen C. Martin (Pendleton, Martin,
          Henderson & Garrett, on brief), for appellant.

          Jack A. Maxwell, Special Counsel D.C.S.E.
          (Betsy S. Elliott, Senior Special Counsel;
          James S. Gilmore, III, Attorney General;
          William H. Hurd, Deputy Attorney General,
          on brief), for appellee.



     In this appeal, we uphold the circuit court's ruling

dismissing a juvenile and domestic relations district court

(J&DR) appeal because the appellant failed to post a $3,370 bond

pursuant to the 1992 version of Code § 16.1-107 for an appeal of

a judgment for the child support arrearages and failed to pursue

his appeal of the civil contempt order.   We hold that when the

appellant failed to post the appeal bond for the support

arrearage judgment, the circuit court was not required on its own

motion to bifurcate the issues and determine whether the

appellant intended separately to pursue an appeal from the civil

contempt citation, which did not require the posting of an appeal

bond under the applicable provision of the 1992 version of
Code § 16.1-107.

     The Juvenile and Domestic Relations District Court of

Amherst County, pursuant to a show cause summons, determined that

Patrick McCall was in arrears in the amount of $3,370 in his

court-ordered monthly child support.   The J&DR court also found

McCall in civil contempt for willfully disobeying the child

support order.   The J&DR court order sentenced McCall to three

hundred sixty-five days in jail, suspended all but one hundred

days, and provided that McCall could purge his contempt by paying

the support arrearage.   McCall appealed the J&DR order to the

circuit court.
     On appeal to the circuit court pursuant to Code § 16.1-106,

the court ruled, in response to appellee's motion to increase the

appeal bond, that the $450 bond set by the J&DR court was

inadequate to cover appeal of the $3,370 support arrearage

judgment.   Code § 20-107, as it read in 1992 when the case was

before the circuit court, provided that the court "shall order a

bond for that portion of any order entered . . . establishing a

support arrearage."   Accordingly, the court ordered that the

appeal bond be increased to $3,370, see Code § 16.1-109, and

further ordered that if McCall failed to post the required bond

by a date certain, the appeal would be dismissed.   When McCall

failed to post the required bond, the circuit court dismissed the

appeal.

     McCall appeals the circuit court's dismissal of his case.



                                -2-
He contends, for the first time on appeal, that pursuant to the

1992 version of Code § 16.1-107, he may appeal the civil contempt

citation without being required to post an appeal bond, even

though the bond was required for that portion of the order

establishing the support arrearage.   Therefore, according to

McCall, the trial court erred in dismissing his entire appeal.

McCall did not at any time in the trial court request that he be

allowed to proceed with an appeal of the civil contempt order,

which required no bond, even though the trial court was

dismissing the appeal for failing to post an appeal bond for the

support arrearage judgment.
     When McCall filed his notice of appeal in the J&DR court, he

appealed the J&DR court's ruling as to all issues.   He did not

specify or indicate in any way that he was appealing only the

civil contempt citation and not the determination as to the

amount of his support arrearage.   Moreover, when the appellee

moved to increase the appeal bond and when the court ordered that

an adequate appeal bond be posted for the support arrearage or

the appeal would be dismissed, McCall did not move or request

that he be allowed to proceed with his appeal of the civil

contempt citation, which required no appeal bond.    For the first

time on appeal, McCall contends that the circuit court should

have bifurcated the contempt and support issues, on its own

motion, and should not have dismissed the appeal of the civil

contempt order.



                               -3-
     We previously have considered whether an appeal bond was

required by the pre-1992 version of Code § 16.1-107 in order to

appeal a civil contempt and support arrearage determination order

from a J&DR court.   See Scheer v. Isaacs, 10 Va. App. 338, 392

S.E.2d 201 (1990).   When Scheer was decided, however,

Code § 16.1-107 did not contain that provision, which went into

effect in 1992, that expressly provided no bond shall be required

to appeal from a J&DR court order, except that the judge shall

require an appeal bond for that portion of the appealed order
                                    1
establishing a support arrearage.
     The 1992 amendment to Code § 16.1-107 changed the general

provision that had controlled the outcome in the Scheer case,

which was that an appeal bond was required in most civil appeals

from courts not of record. 2   The 1992 amendment adopted the

     1
       Prior to 1992, Code § 16.1-107 read in part as follows:
Requirements for appeal.—No such appeal shall be allowed unless
and until the party applying for the same or someone for him
shall give bond, in an amount and with sufficient surety approved
by the judge or by his clerk if there be one, to abide by such
judgment as may be rendered on appeal if such appeal be
perfected, or if not so perfected, then to satisfy the judgment
of the court in which it was rendered; provided, however, that no
appeal bond shall be required of the Commonwealth and when such
appeal is proper to protect the estate of a decedent, an infant,
a convict, an insane person, or the interest of a county, city or
town, no bond shall be required.
     2
       § 16.1-107. Requirements for appeal.—No appeal shall be
allowed unless and until the party applying for the same or
someone for him shall give bond, in an amount and with sufficient
surety approved by the judge or by his clerk if there is one, to
abide by such judgment as may be rendered on appeal if such
appeal is perfected, or if not so perfected, then to satisfy the
judgment of the court in which it was rendered. However, no
appeal bond shall be required of the Commonwealth or when an


                                 -4-
general principle that for appeals from a juvenile and domestic

relations district court "no bond shall be required."    However,

this general principle had an express exception that applies to

the present case.   The 1992 version of the statute provided that

no bond is required "except that the judge shall order a bond for

that portion of any order entered or judgment rendered

establishing a support arrearage or suspending payment of support

during pendency of an appeal." (emphasis added).   Thus, because

the 1992 amendment to Code § 16.1-107 had a separate provision

for appeals for J&DR courts, the holding in Scheer that
Code § 16.1-107 contained "mandatory provisions . . . which

require a bond in an appeal of a civil case," Scheer, 10 Va. App.

at 342, 392 S.E.2d at 203, has no application to the present

case.   Accordingly, we must determine whether the 1992 version of

Code § 16.1-107, which provides that no appeal bond shall be

required for appeals from J&DR courts except that a circuit court

"shall order a bond for that portion of any order entered or

judgment rendered establishing a support arrearage," required the

circuit court to allow an appeal of all issues from a J&DR court

and to dismiss only the support issue when the appeal bond is not

appeal is proper to protect the estate of a decedent, an infant,
a convict, or an insane person, or the interest of a county, city
or town. Further, no bond shall be required of a party applying
for an appeal from an order of a juvenile and domestic relations
district court except that the judge shall order a bond for that
portion of any order entered or judgment rendered establishing a
support arrearage or suspending payment of support during
pendency of an appeal. (emphasis added).



                                -5-
posted. 3

     In the present case, when McCall noted his appeal of the

J&DR court order, he did not specify in the notice of appeal that

he was appealing only the contempt order and not the

determination of the support arrearage.   Furthermore, when the

circuit court required him to post additional security for the

support arrearage as required by Code §§ 20-107 and -109, McCall

did not pursue an appeal of the contempt order or indicate that

he was appealing only the contempt finding.   Code § 20-107

required that McCall post adequate bond in order to appeal the

determination of the child support arrearage.   Without posting

the required bond or without informing the court that he was

pursuing an appeal of the contempt order and not appealing the

determination of the support arrearage, McCall disregarded the

mandate of Code § 20-107 and the court's order to post an

adequate appeal bond.
     Neither the J&DR court nor circuit court judge is required

to determine whether an appellant intends to appeal only a

"portion" of a court's rulings and order.   Accordingly, when

     3
       Subsequent to the General Assembly's 1992 amendment to
Code § 16.1-107, which provided for an exception to the bond
requirements for J&DR court appeals, in 1993, the General
Assembly again amended Code § 16.1-107 by removing the language
excepting J&DR appeals from the bond requirement and placing it
in Code § 16.1-296. Thus, the provisions governing appeal bonds
from J&DR courts are contained in a separate statute, which
contains the general proviso that no appeal bond is required
except for that portion of a J&DR court order establishing a
support arrearage or suspending payment. See Code § 16.1-296(H).



                               -6-
McCall failed to post the appeal bond required by Code § 20-107

and ordered by the circuit court and failed to pursue an appeal

of the contempt order, the circuit judge did not err in

dismissing McCall's appeal.

     Accordingly, we affirm the order of the circuit court

dismissing the appeal.                                    Affirmed.




                               -7-